ITEMID: 001-22419
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: D.K. v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr D.K., is a Slovakian national living in Košice. The respondent Government are represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 11 December 1996 the applicant lodged an action for protection of his good name and reputation with the Košice I District Court (Okresný súd). He claimed that his registration as a collaborator of the former secret police in the files kept by the Slovak Information Service had no justification. The applicant further requested that the entry concerning his person should be deleted from the files.
On 8 January 1997 the District Court asked the Slovak Information Service to submit its memorial in the action. The defendant complied with the request on 28 January 1997.
On 10 February 1997 the applicant submitted his observations in reply. He extended his action and asked the District Court to find that he had not been an agent of the former State Security.
On 28 May 1997 the applicant requested the District Court to decide on his action.
On 11 August 1997 the applicant complained to the president of the District Court that there had been no progress in his case. On 13 August 1997 the president of the District Court admitted that there had been delays in the proceedings due to the transfer of the judge dealing with the case to another court.
On 20 August 1997 the applicant lodged a petition with the Constitutional Court (Ústavný súd) alleging that his case had not been heard within a reasonable time.
On 2 September 1997 the applicant complained about undue delays in the proceedings to the president of the Košice Regional Court (Krajský súd).
On 13 November 1997 the Košice I District Court held the first hearing in the case.
On 18 November 1997 the applicant submitted documentary evidence to the District Court.
On 7 January 1998 the Constitutional Court found that the applicant’s constitutional right to have his case examined without undue delays had been violated. It noted, in particular, that the District Court had failed to decide on the action for protection of the applicant’s personal rights within a year after its introduction as required by Section 200i (4) of the Code of Civil Procedure.
On 15 January 1998 the Košice I District Court held another hearing and on 19 February 1998 it dismissed the applicant’s action. The judgment stated that the relevant facts of the case were secret and that the evidence available indicated that the action was manifestly ill-founded.
On 30 March 1998 the applicant appealed to the Košice Regional Court. He alleged that the District Court had not established all relevant facts of the case.
On 27 August 1998 the Supreme Court (Najvyšší súd) transferred the case to the Prešov Regional Court.
On 30 October 1998 the Košice I District Court dismissed the applicant’s request for an exemption from the obligation to pay court fees. The applicant appealed.
On 10 January 1999 the applicant informed the Prešov Regional Court that he wished to withdraw his action against the Slovak Information Service lodged on 11 December 1996 and requested that he be exempted from the obligation to pay court fees.
On 24 February 1999 the Prešov Regional Court quashed the first instance judgment and discontinued the proceedings on the ground that the applicant had withdrawn his action concerning his claims that (i) he had not been an agent of the State Security, (ii) he had been erroneously entered in the files of the State Security as a collaborator of the latter and (iii) the defendant be ordered to delete the entry concerning the applicant in the files of the former State Security. The Regional Court further upheld the District Court’s decision on the court fees of 30 October 1998 and ordered the applicant to pay the defendant’s fees. The decision became final on 19 April 1999.
On 9 June 1999 the applicant complained to the president of the Prešov Regional Court that the appellate court had failed to decide on his claim that he had not been an agent of the former State Security. The applicant alleged, with reference to his earlier submissions, that he had not withdrawn this part of his action and asked the court to proceed with it without delay.
On 11 August 1999 the president of the Prešov Regional Court replied to the applicant that the proceedings had been discontinued on 24 February 1999 and that there had been no undue delays in them.
On 12 November 1999 the Ministry of Justice found unjustified the applicant’s complaint about delays in the proceedings.
On 12 January and on 15 March 2000 the applicant filed a petition to the Constitutional Court. He alleged that he had not withdrawn his claim submitted on 15 February 1997 in extension of his original action. The Regional Court had failed to proceed with that part of the action and thus caused delays in the proceedings.
On 30 March 2000 the Constitutional Court dismissed the petition. It held that it was evident from the Regional Court’s decision of 24 February 1999 that the appellate court had interpreted the applicant’s submission of 10 January 1999 as concerning his action as a whole and that the proceedings had been discontinued in respect of all his claims. The applicant’s expectation that the Prešov Regional Court would proceed with the examination of one of his claims after the delivery of the decision of 24 February 1999 was therefore ill-founded. The applicant’s constitutional right to a hearing without delays could not have been therefore violated as a result of the Regional Court’s failure to proceed with the case after 24 February 1999. The Constitutional Court’s decision further stated that it had been open to the applicant to seek redress by means of an appeal on points of law after he had learned from the appellate court’s decision that his submission of 10 January 1999 had been misinterpreted.
Pursuant to Section 237 (f) of the Code of Civil Procedure, an appeal on points of law may be lodged against a decision of the court of appeal if a party to the proceedings was prevented from acting before the court due to a wrong court procedure. Section 240 (1) provides that an appeal on points of law can be lodged within one month after the appellate court’s decision has become final.
In accordance with the Supreme Court’s case-law, the possibility of filing an appeal on points of law pursuant to Section 237 (f) of the Code of Civil Procedure extends to cases when the merits of an action have not been examined as a result of an erroneous action of the court.
